REDMANN, Judge
(concurring).
If these parents had the usufruct over the child’s general damage award, then as a matter of substantive law of the Civil Code (art. 534), the usufruct would be imperfect because over money and therefore the Code of Civil Procedure could not change the substantive law and therefore C.C.P. art. 4272 would not apply.
But C.C. art. 226 declares the parental “usufruct shall not extend to any estate, which the children may acquire by their own labor and industry . . . .” In my opinion, by analogy, general damages to a minor (which may include loss of future earnings or earning capacity) are of this category of estate, rather than of the category of inheritances or gifts from grandparents or other relatives.
Therefore we should reason that the parents never have the usufruct of general damage awards to their minor children, and are, in respect tc such awards, not unlike any other tutor. They are therefore subject to C.C.P. art. 4272 as to such awards.
On this basis I concur in affirming.